Citation Nr: 1639048	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 2, 2007 for the grant of service connection for the cause of the Veteran's death.  

2.  Whether the VA RO committed clear and unmistakable error (CUE) in an August 1970 decision that reduced from 100 to 30 percent, effective November 1, 1970, the disability rating for lymphosarcoma anterior superior mediastinum to right supraclavicular area, postoperative.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and Dr. C.B., M.D.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1954 to May 1969.  He died in August 1990.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 VA RO decision which granted the appellant's claim to reopen a claim of service connection for the cause of the Veteran's death.  The April 2009 decision also granted the underlying claim, and an award of Dependency and Indemnity Compensation (DIC).  In November 2009, the appellant filed a Notice of Disagreement (NOD) challenging the assigned effective date of November 2, 2007.  The RO issued a Statement of the Case (SOC) in April 2012, in response to which the appellant filed a Substantive Appeal (VA Form 9) in June 2012. 

In May 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the record.  

The record in this matter consists solely of electronic claims files and has been reviewed.  Evidence has been included in the record since the June 2012 SOC, and has been reviewed pursuant to the appellant's waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).    

The issue regarding CUE in an August 1970 rating decision is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

In various statements of record the appellant has indicated an interest in filing a CUE motion against a March 1994 Board decision.  That decision stems from the November 1990 RO rating decision which denied the appellant's original claim for service connection for cause of the Veteran's death.  This particular CUE issue is referred for appropriate development.  See 38 C.F.R. § 20.1404 (2015) (the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error).

The appellant has also asserted CUE with the April 2009 rating decision on appeal, particularly regarding its assignment of November 2, 2007 as the effective date for service connection for the cause of death, and the receipt of DIC benefits.  Although the earlier effective date claim will be addressed below, her CUE assertion will not be.  A CUE claim cannot be pursued against a rating decision on appeal.  To assert a claim of CUE against a rating decision, the decision must be final.  See 38 C.F.R. § 3.105(a).     


FINDINGS OF FACT

1.  In a March 1994 decision, the Board denied the appellant's original claim to service connection for the cause of the Veteran's death.  

2.  On November 2, 2007, VA received the appellant's claim to reopen service connection for the cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 2, 2007, for the grant of service connection for the cause of the Veteran's death, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the appellant in February 2008 of the information and evidence needed to substantiate and complete the claim decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the duty to assist, VA included in the record relevant medical evidence to include service treatment records (STRs) and VA and private treatment records.  

During the Board hearing, the undersigned VLJ clarified the issue on appeal, explained the issue, and asked questions designed to elicit any potentially relevant evidence in the appellant's possession in support of her claim.  Furthermore, the undersigned described for the Veteran the type of evidence necessary to substantiate the claim, and agreed to hold the record open for a period of 60 days to allow for additional submission of evidence.  These actions supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.       

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of the claim below.

II.  Earlier Effective Date 

The appellant claims entitlement to an effective date earlier than November 2, 2007 for the grant of service connection for the cause of the Veteran's death.  Service connection for cause of the Veteran's death is warranted when service-connected disability causes or contributes to death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).  Dependency and Indemnity Compensation benefits are payable to the surviving spouse of a veteran who died from service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2015).

The Veteran died in August 1990.  Later that month, the appellant filed her original claim to for cause of the Veteran's death.  The RO denied her claim in an October 1990 rating decision she appealed to the Board.  The Board, in a March 1994 decision, denied the benefit sought on appeal.  That decision is final.  38 U.S.C.A. § 7104.  

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been finally disallowed, VA shall reopen the claim and review the former disposition of the claim.  

On November 2, 2007, the RO received the appellant's claim to reopen service connection for the cause of the Veteran's death.  After initially denying the claim in March 2008, the RO reopened the claim in April 2009, and then granted the claim based on the submission of new and material medical evidence.  As noted earlier, the RO found an effective date of November 2, 2007 warranted for service connection and for the award of DIC benefits.  Again, the appellant appealed the assigned effective date.     

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits.  To constitute a claim, the claim must be presented on a specific claim form prescribed by the VA, which is available online or at the local RO.  Given that the appeal involves correspondence prior to that date, the pre-amendment rules follow.

Prior to March 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Mere presence of evidence in the record of the existence of a disability does not establish an intent to seek service connection.  To establish a claim prior to March 2015, the claimant must have asserted the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35   (1998).   

The appellant bases her claim for an earlier effective date on her assertion that the RO committed CUE in prior rating decisions.  She asserts that the RO erred in reducing the Veteran's service-connected disability rating in an August 1970 rating decision, and erred in the October 1990 denial of her original service connection claim for cause of death.  As will be discussed further below, her CUE allegations warrant additional attention.  Nevertheless, as the record now stands, the prior decisions are final decisions - i.e., the August 1970 rating decision addressing disability evaluation, and the March 1994 Board decision that denied her appeal of the October 1990 rating decision denying her original claim.  38 U.S.C.A. §§ 7104, 7105.  

Between issuance of the March 1994 Board decision and the November 2007 claim to reopen, the record contains an August 1994 statement from the appellant's congressman, which the RO interpreted as a claim to service connection for cause of death under 38 U.S.C.A. § 1155.  The RO denied this claim in an unappealed June 1995 rating decision.  The next communication in the record from the appellant is the claim to reopen received on November 2, 2007.  As such, the controlling date in this matter is the date of claim to reopen on November 2, 2007.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The law is clear that the effective date for DIC benefits based on a claim reopened after final disallowance is not the date of the initial claim.  Indeed, the effective date cannot be any earlier than date of receipt of claim to reopen.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  A review of the record reveals no claim to reopen service connection for cause of death between the final March 1994 Board decision (or the final June 1995 rating decision addressing entitlement under 38 U.S.C.A. § 1151) and the November 2, 2007 claim to reopen.  That date is, therefore, the proper assigned effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.     
 
As the preponderance of the evidence is against the appellant's claim to an earlier effective date, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).   


ORDER

Entitlement to an effective date earlier than November 2, 2007 for the grant of service connection for the cause of the Veteran's death is denied.  


REMAND

A remand is warranted for the appellant's CUE claim against the August 1970 rating decision, which reduced service-connected disability evaluation from 100 to 30 percent.  The appellant asserts that, absent CUE in that decision, she would have been entitled to DIC benefits under 38 U.S.C.A. § 1318, effective the date of the Veteran's death in August 1990.  See 38 CFR § 3.22(b)(1).  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that was continuously rated as totally disabling for the 10 years immediately preceding death.  38 U.S.C.A. §  1318; 38 C.F.R. § 3.22(a).  The total rating may be schedular or may be a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  38 C.F.R. § 3.22(c).

The appellant's CUE allegation has been asserted within the context of the earlier effective date claim decided above.  When CUE is asserted in the context of another issue the CUE claim is a distinct matter over which the Board must have proper jurisdiction.  Phillips v. Brown, 10 Vet. App. 25, 30 (1997).  

In various adjudications by the RO, the issue of CUE is addressed generally.  However, the April 2012 SOC is essentially an adjudication of the appellant's earlier effective date claim rather than CUE.  Thus, the particular CUE matter regarding the August 1970 rating decision has not been properly appealed.  Nevertheless, the April 2012 SOC can operate as a rating decision regarding this particular CUE assertion, and regarding the ostensible impact of CUE on entitlement under 38 U.S.C.A. § 1318.  See 38 CFR § 3.22(b)(1); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  Further, the June 2012 substantive appeal for the earlier effective date claim decided above can operate as a NOD on this particular CUE issue.  This is appropriate, particularly in light of the testimony offered by the appellant and Dr. C.B., M.D., during the hearing before the undersigned.  A SOC must be issued in response, therefore.  38 C.F.R. § 19.26.  See Manlincon, supra.   

Accordingly, the case is REMANDED for the following action:

With regard to the claim that the RO committed CUE in an August 1970 rating decision that reduced the Veteran's disability evaluation from 100 to 30 percent, issue a SOC based on the June 2012 NOD.  Only if the Veteran responds by submitting a timely substantive appeal should the issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


